Citation Nr: 0528701	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-06 063	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for undiagnosed illness 
manifested by mood swings, insomnia, memory loss, fatigue, 
and nervousness.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.  Service in the Persian Gulf War/Operation Desert 
Storm is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

These issues were previously remanded by the Board in July 
2001 for additional development and readjudication.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have an undiagnosed illness 
manifested by mood swings, insomnia, memory loss, fatigue, or 
nervousness.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2004).

2.  The veteran does not have an undiagnosed illness 
manifested by mood swings, insomnia, memory loss, fatigue, or 
nervousness that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served aboard an aircraft carrier in support of 
the Persian Gulf War/Operation Desert Storm.  The veteran 
claims that he suffers from PTSD, and that he also has an 
undiagnosed illness manifested by mood swings, insomnia, 
memory loss, fatigue, and nervousness, that is a result of 
his participation in the Gulf War.

The veteran was afforded a VA psychological consultation, 
given in October 1995, to evaluate for any behavioral and/or 
emotional changes brought about by his Gulf War service.  The 
veteran reported that he was put in danger when several 
United States and Iraqi airplanes were in a dogfight above 
his ship.  He reported that this experience was very 
frightening, and that several men on his ship were killed.  
He reported that he was severely stressed during his entire 
service in Desert Storm, noting that he never knew what was 
going to happen.  The examiner's diagnosis was PTSD.  A 
December 1995 VA treatment note, however, diagnosed mild 
depression.  It was reported that the examiner had a doubt 
about whether the veteran had PTSD.  

A treatment note from the VA Medical Center (VAMC) in Hines, 
Illinois, dated in February 1999, noted the veteran's 
military history.  The veteran related that his military 
service "changed" him, and that he was upset and angry when 
he came home.  The veteran stated at the time, however, that 
he believed his current depression was related to his having 
recently lost his job, current legal problems, the illness of 
his grandmother, and dealing with mistakes he had made in the 
past.  The diagnostic impression was dysthymic disorder.  
Other treatment notes from VAMC Hines date from February 
1994.  They address the veteran's complaints of agitation, 
depression, explosiveness, interpersonal difficulties, and 
sleep problems.  All of the treatment notes attribute the 
veteran's symptoms to specific disorders, variously described 
as depression, adjustment disorder, relationship problems, 
and PTSD.  

A VA PTSD examination, given in August 1999, noted that the 
veteran's symptoms were consistent with a dysthymic disorder 
as opposed to PTSD.  A diagnosis was made utilizing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was dysthymic 
disorder, primary type, chronic late onset.  The Axis V 
(global assessment of functioning (GAF) score) report was 55.  

The veteran has been receiving disability benefits from the 
Social Security Administration (SSA), effective since 
February 1, 1999.  A May 1999 examination report from J.N, 
M.D., given in the course of his SSA claim, diagnosed PTSD, 
rule out schizophrenia.  Dr. N. noted that the veteran's 
mother accompanied him to the examination, and answered most 
of the questions put to the veteran.  The veteran's mother 
noted that the veteran had learning and behavioral problems 
in school.  She also told Dr. N. that the veteran had been 
involved in combat.  Dr. N. diagnosed PTSD, rule out 
schizophrenia.

The report of another psychiatric evaluation, given in 
November 1997, also given in support of the veteran's SSA 
claim, is also of record.  The examiner, J.O'D., M.D., 
diagnosed alcohol abuse/dependence; marijuana abuse, in full 
sustained remission; adjustment disorder, with depressive 
features, past history; and mood disorder, with depressive 
features, secondary to alcohol abuse and dependence. 

A June 2001 VA treatment note shows that the veteran had no 
intrusive thoughts about having spent four months aboard ship 
in the Gulf War.  The clinical assessment was that the 
veteran had a dysthymic disorder.  

The veteran was asked to provide detailed information 
regarding specific claims of stressor events associated with 
his claim of service connection for PTSD.  In response, the 
veteran provided a completed VA Form 21-95-1, Information in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder, which described a helicopter crash on the 
flight deck of his carrier that killed several people.  He 
did not describe any personal involvement in that crash.  He 
wrote that he was involved in fighting several fires and 
explosions aboard ship.  The RO contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
order to verify that the claimed stressors occurred.  
USASCRUR responded that the history of the veteran's ship did 
not document the claimed helicopter accident or the fires 
described by the veteran.  USASCRUR noted, however, that the 
records available to them were scant, and suggested that, if 
the veteran were to provide more specific information, such 
as the names of casualties and the unit the helicopter was 
assigned to, additional research could be conducted.  

A memorandum for the record in the case file indicates that 
USASCRUR was then asked to verify another stressor reported 
by the veteran.  Specifically, the veteran contended in his 
August 1999 PTSD Questionnaire that a service acquaintance 
died in May 1991.  The veteran did not identify his 
relationship, if any, to the deceased sailor, nor did he 
suggest how this sailor's death is related to any potential 
PTSD stressor.  The memorandum states that the Department of 
Defense (DOD) does not report the death of a service member 
with the name supplied by the veteran.  The only member of 
the Navy with the same last name reported to have died in May 
1991 had a different and dissimilar first name.
 
The veteran was afforded another PTSD examination in July 
2005.  The examiner, who was the PTSD section chief at the 
Hines VAMC, noted the veteran's history and previous reports 
of related medical treatment.  The examiner noted that the 
veteran was a poor historian who reported no significant 
disturbances.  The examiner noted that the reliability of the 
veteran's responses was questionable.  When asked to describe 
his combat stressors, the veteran responded that he did not 
remember.  He said he had nightmares about being back in the 
Gulf, but did not report any specific traumatic experiences.  
The veteran also could not provide any post-military 
traumatic events.  The veteran did, however, report post-
military psychosocial experiences, including being fired from 
a factory job for missing too many days of work, and being 
unemployed since 1998.  

On examination, the examiner again noted that the veteran was 
a poor historian, whose thought process was said to be 
sequential.  The veteran reported no delusions or 
hallucinations.  Eye contact was superficial and evasive.  
The veteran maintained at least minimal personal hygiene and 
other basic activities of daily living, and was related as to 
person, place, and time.  The veteran complained of "memory 
problems," with the examiner noting poor reliability of 
information.  There were no reports or observation of 
obsessive or ritualistic behavior.  Speech was normal.  

The veteran reported what he described as sudden panic 
attacks lasting from 20 to 25 minutes, coming without any 
warning or triggers.  The veteran complained of depressive 
mood, but there were no suicidal or homicidal thoughts 
reported.  There was no reported impaired impulse control.  
The veteran complained of short periods of sleep, lasting 
three to four hours, with awakening due to "nightmares back 
in service," though no specifics were given by the veteran.  

Based on the veteran's record and his examination, the 
examiner assessed that the veteran suffered a mood disorder, 
with a lack of motivation reported by the veteran.  The mood 
disorder was described as dysthymic disorder.  Alcohol abuse 
was denied by the veteran, but the examiner termed this as 
problematic.  The examiner also noted that the veteran's 
electronic record showed some anxiety symptoms and chronic 
dysthymic disorder.  

A diagnosis was made utilizing the DSM-IV criteria.  The DSM-
IV Axis I diagnosis was:  adjustment disorder with mixed 
emotional features; dysthymic disorder by chart.  The Axis II 
(personality disorders and mental retardation) diagnosis was 
personality disorder, not otherwise specified (NOS).  There 
was no Axis III (general medical conditions) diagnosis.  In 
Axis IV (psychosocial and environmental problems), the 
examiner noted unemployment and economic problems, as well as 
the veteran's pending service connection claim.  

The examiner noted that the veteran did not identify any 
specific psychological trauma meeting the Axis I Criterion A 
requirement.  The examiner concluded that the veteran did not 
meet the DSM-IV PTSD criteria; that he was a poor historian; 
that he exhibited compensation-seeking behavior; and that he 
made contradictory statements. 



II.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  
However where, as here, VA determines that the veteran did 
not engage in direct combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 147 (1997).  

Here, while the veteran did serve aboard an aircraft carrier 
in support of air operations during the Gulf War, there is no 
evidence of record that the veteran was himself directly 
involved in combat.  Evidence denoting participation in 
combat includes award of decorations such as the Combat 
Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart 
Medal, and decorations such as the Bronze Star Medal, when 
awarded with a Combat "V" device.  The record does not show 
that the veteran was awarded any of these, and he has not 
alleged that he personally had any sort of interactions with 
a hostile force.  The veteran's contention of a helicopter 
accident is not supported by the historical evidence.  Even 
if there was such an accident, the veteran has not described 
any personal involvement in the accident, or that he 
experienced any personal trauma as a result.  Also, as noted, 
the death of an acquaintance with the name provided by the 
veteran could not be verified by DOD.  Further, even if, 
arguendo, the veteran were to meet the combat veteran 
criteria, he still has not been able to identify any stressor 
which would satisfy criteria required to warrant a diagnosis 
of PTSD.  This was the conclusion of the examiners as noted 
above.

The Board notes the earlier PTSD diagnoses that are of 
record.  However, as noted, service connection for PTSD 
requires a medical diagnosis made in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Since 
there is no credible supporting evidence that a claimed in-
service stressor occurred, these early diagnoses cannot be 
said to represent diagnoses of PTSD as required by 
regulation.  In sum, the preponderance of the evidence is 
against the claims.  The more thorough evaluations of the 
veteran have concluded that the veteran does not have PTSD 
and appear to be supported by the evidence, including an 
occasional admission by the veteran regarding his not re-
experiencing or being bothered by any traumatic event.  
Consequently, the Board gives greater weight to the 
evaluations that show psychiatric diagnoses other than PTSD.  
Without a confirmed diagnosis of PTSD, the analysis ends, and 
service connection must be denied.

The veteran asserts that he in fact experiences PTSD; 
however, competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2004).  Medical diagnosis, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
lay person to describe symptoms he experiences, he is not 
competent to provide medical opinion as to their etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1). 

B.  Undiagnosed Illness (Gulf War Syndrome)

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a).  Title 38 
U.S.C. § 1117 was amended to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines by regulation warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  See 38 U.S.C.A. § 1117 (as amended by VEBEA, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

VA amended 38 C.F.R. § 3.317 to incorporate these changes, 
and that amendment was made retroactively effective to March 
1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added, defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  As yet, VA has identified 
only three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id. 

In a FAX received by the RO in February 2003, the veteran 
averred that he had been diagnosed with Gulf War Syndrome in 
1995 at the Hines VAMC.  However, the treatment notes from 
VAMC Hines, including the October and December 1995 
examination reports discussed above, each attributed the 
veteran's symptoms to specific diagnoses, as opposed to a 
finding of multiple symptoms which could not be attributed to 
a specific disease or diseases.  The October 1995 
examination, which was identified as a Gulf War examination, 
diagnosed PTSD.  The December 1995 examiner's diagnoses were 
mild depression; doubt PTSD/anxiety disorders; adjustment 
disorder, depressed; and familial relations problems.  In 
short, none of the symptoms the veteran describes has been 
ascribed to anything other than diagnosed illness.  
Additionally, the diagnoses have not included IBS, chronic 
fatigue, or fibromyalgia.  

The July 2005 VA PTSD examiner identified symptoms including 
mood disorder (dysthymia), insomnia, memory loss, anxiety, 
and panic attacks in the veteran.  As a consequence, he 
diagnosed an adjustment disorder with mixed emotional 
features; dysthymic disorder; and personality disorder not 
otherwise specified.  Thus, the veteran's claimed symptoms 
are medically attributable to these diagnosed illnesses, and 
not to an undiagnosed illness.  Further, there are no 
complaints of pain, and no disability out of proportion to 
physical findings, and no inconsistent demonstration of 
laboratory abnormalities, as the definition of "medically 
unexplained chronic multi-symptom illness" requires.

Applying the facts to the law, the Board finds that the 
veteran is not currently diagnosed with any of the three 
named illnesses currently meeting the definition of medically 
unexplained chronic multi-symptom illnesses:  chronic fatigue 
syndrome, fibromyalgia, or IBS.  Further, while the veteran 
complains of multiple symptoms, as noted above, these 
symptoms were attributed to diagnosed disorders.  Thus, none 
of the veteran's symptoms is unexplained, and they therefore 
do not meet the criteria to qualify for any other unnamed or 
medically unexplained chronic multi-symptom illness as 
defined in 38 C.F.R. § 3.317(a)(2)(ii).  See 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4).  

As noted above, while the veteran is competent as a lay 
person to describe the symptoms he experiences, he is not 
competent to provide medical opinion as to their etiology, 
or, in this issue, the lack of an identifiable disease or 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims.  The veteran does not have a current diagnosis of 
PTSD, and his claimed symptoms are attributable to specific 
diagnosed disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) VA must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002, and in follow-up notifications dated in April 2003 and 
August 2004.  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for PTSD and Gulf 
War Syndrome, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations in an attempt to help him with his claims.  The 
Board notes that the RO attempted twice, without success, to 
obtain private medical records from Dr. J.N.  VA has no duty 
to inform or assist that was unmet.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for undiagnosed illness 
manifested by mood swings, insomnia, memory loss, fatigue, 
and nervousness, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


